PER CURIAM
Defendant in this case was found guilty of and separately sentenced for burglary in the first degree and theft in the first degree of an item taken in the burglary. On appeal he makes two assignments of error; (1) that separate convictions and sentences for the two offenses cannot lie, and (2) that there was no corroborating evidence of the incriminating testimony of his accomplice.
As to the first assignment, defendant’s position is correct. State v. Woolard, 259 Or 232, 484 P2d 314, 485 P2d 1194 (1971); State v. Dechand, 13 Or App 530, 511 P2d 430 (1973).
As to his second assignment, defendant is not correct. State v. Howell, 237 Or 382, 388 P2d 282 (1964); State v. Wederski, 230 Or 57, 368 P2d 393 (1962).
Affirmed in part; reversed in part and remanded for further proceedings consistent with this opinion.